DETAILED ACTION

This office action is in response to the application filed on 01/10/2022.  Claims 1-9 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Drawing
The drawing submitted on 01/10/2022 is acknowledged and accepted by the examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/10/2022 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 2, 4-7, 9 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Itoh (US Patent or PG Pub. No. 6259612, hereinafter ‘612).
Claim 2, ‘612 teaches a voltage generation circuit (e.g., see col. 7 lines 16-60, col. 8 lines 3-52, Fig. 2, 4-5) comprising: 
a charge pump circuit (e.g., 3) configured to output a first voltage (e.g., Vpp, see Fig. 2, 4-5); 
a voltage division circuit (e.g., 7) configured to divide the first voltage to a second voltage (e.g., the voltage at the non-inverting input of 1); 
a first amplifier (e.g., 1) having a first input terminal and a second input terminal, the first input terminal of the first amplifier configured to receive the second voltage, the second input terminal of the first amplifier configured to receive a third voltage (e.g., Vbrg), the first amplifier configured to output a signal (e.g., OSCE) which controls the charge pump circuit (e.g., see Fig. 2, 4-5); 
a capacitor (e.g., C2), 
a first end of the capacitor connected to an output terminal of the charge pump circuit (e.g., see Fig. 2, 4-5); and 
a first transistor (e.g., SW2/SW1) connected to a second end of the capacitor and the first input terminal of the first amplifier (e.g., see Fig. 2, 4-5).
Claim 4, ‘‘612 teaches the limitations of claim 2 as discussed above.  It further teaches that a second transistor (e.g., SW2), a first end of the second transistor connected to the second end of the capacitor and a second end of the second transistor connected to a ground terminal (e.g., the terminal of SW2 at TAPR connected to the ground terminal through R1, see Fig. 2, 4-5).
Claim 5, ‘‘612 teaches the limitations of claim 2 as discussed above.  It further teaches that wherein the voltage division circuit includes: a first resistance (e.g., R2’), a first end of the first resistance connected to the output terminal of the charge pump circuit and a second end of the first resistance connected to the first input terminal of the first amplifier (e.g., see Fig. 5); and a second resistance (e.g., R1’), a first end of the second resistance connected to the second end of the first resistance and a second end of the second resistance connected to the ground terminal  (e.g., see Fig. 5).
Claim 6, ‘‘612 teaches the limitations of claim 2 as discussed above.  It further teaches that a logical circuit (e.g., IV1), an input terminal of the logical circuit connected to an output terminal of the first amplifier and a first output terminal of the logical circuit connected to a gate of the first transistor (e.g., see Fig. 2, 4-5).
Claim 7, ‘‘612 teaches the limitations of claim 4 as discussed above.  It further teaches that a logical circuit, an input terminal of the logical circuit connected to an output terminal of the first amplifier and a second output terminal of the logical circuit (e.g., the output of IV1) connected to a gate of the second transistor (e.g., see Fig. 2, 4-5)(Examiner Note: since the recited limitations of claim 7 requires the logical circuit having only ONE single output terminal, the recited “the second output terminal” has been treated as a name of the output terminal of the logical circuit, not the logical circuit requiring at least two output terminals) .
Claim 9, ‘‘612 teaches the limitations of claim 7 as discussed above.  It further teaches that wherein the second transistor is configured to establish a connection between the capacitor and the ground terminal (e.g., when SW2 being ON, the terminal of SW2 connecting with C2 further connected to the ground terminal through SW2 and R1, see Fig. 2, 4-5), based on an output signal from the second output terminal of the logical circuit (e.g., when OSCE from IV1 being High), until the first voltage is output from the charge pump circuit (e.g., IV1 being High until the level of Vpp output from charge pump 3 and the level of TAPC causing OSCE from IV1 changing to LOW, see col. 7, lines 16-60, col. 8 lines 3-52, Fig. 2, 4-5).
Allowable Subject Matter
Claims 3, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matters:
For claim 3, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, … wherein a first end of the first transistor is connected to the second end of the capacitor, and a second end of the first transistor is connected to the first input terminal of the first amplifier.
For claim 8, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, … wherein the first transistor is configured to cut off a connection between the capacitor and the first amplifier, based on an output signal from the first output terminal of the logical circuit, until the first voltage is output from the charge pump circuit.
Examiner's Note:
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Zhang whose telephone number is (571) 270-1263.  The examiner can normally be reached on M-TH 8:00-5:00PM EST, Other F 8:00AM-4:00PM EST
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838